Title: To James Madison from James Warrell, 27 May 1816
From: Warrell, James
To: Madison, James



Sir
Richmond 27th. May 1816

The laudable zeal you have invariably manifested for the honour, dignity and improvement of your native country, induces me to hope that the Museum of Virginia, about to be established in this Metropolis, will find in you a patron.  I therefore take the liberty to forward to you the sub-joined proposals conceiving should I neglect to do so, that I would be deficient in respect to yourself and attention to the establishment.  I have the honour to subscribe myself Sir your Obedient Servant

James Warrell

